Citation Nr: 1131482	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hypopituitarism as a result of Department of Veterans Affairs treatment.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss as a result of Department of Veterans Affairs treatment.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for tinnitus as a result of Department of Veterans Affairs treatment.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder other than PTSD, as a result of Department of Veterans Affairs treatment, to include as secondary to hypopituitarism.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hypertension, to include as secondary to hypopituitarism.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for brain damage, to include as secondary to hypopituitarism.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for impotence, to include as secondary to hypopituitarism.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an endocrine system disorder, claimed as endocrine system damage, to include as secondary to hypopituitarism.

13.  Entitlement to compensation under 38 U.S.C.A. § 1151 for water retention, to include as secondary to hypopituitarism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In June 2005, the RO denied service connection for PTSD.  In August 2008, the RO denied service connection for bilateral hearing loss and tinnitus, and also denied entitlement to compensation under 38 U.S.C.A. § 1151 for partial hypopituitarism.  In February 2009, the RO denied compensation for schizoaffective disorder, endocrine system damage, impotence, water retention, brain damage, and hypertension.

A Travel Board hearing was held in April 2011 with the Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Veteran recently submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration from his representative.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

Although they were not specifically appealed to the Board, the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder other than PTSD, have been raised by the record and partially adjudicated by the RO.  Therefore, they have been listed above.

The Veteran has also submitted a claim for entitlement to service connection for PTSD.  As an initial matter, the United States Court of Appeals for Veterans Claims (Court) has held that, while a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, although the Veteran has claimed service connection for PTSD, he should also be considered for entitlement to service connection for an acquired psychiatric disorder other than PTSD, and that issue has been listed above.

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.: service connection for hearing loss, tinnitus, and an acquired psychiatric disorder other than PTSD; compensation under 38 U.S.C.A. § 1151 for hypopituitarism, hearing loss, tinnitus, and an acquired psychiatric disorder other than PTSD; and secondary compensation under  38 U.S.C.A. § 1151 for hypertension, brain damage, impotence, an endocrine system disorder, and water retention.


FINDING OF FACT

The Veteran is not currently diagnosed with PTSD and does not have a verifiable stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim for service connection for PTSD, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's PTSD claim, a letter dated in November 2004 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's service treatment records, service personnel records, VA treatment records, lay statements, and hearing transcript have been associated with the claims file.  The Board notes that no specific medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claim for service connection for PTSD.  However, the Board finds that the evidence, which does not reflect competent evidence of a current PTSD diagnosis or a verified stressor, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no indication of a current diagnosis or a verified stressor in service.


B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  In this case, the Veteran's Form DD-214 does not reflect service in combat.

The Board notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  (f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The Veteran reported a single stressor in service.  He stated that he was assigned to a warehouse in Frankfurt, Germany, and was threatened by four other soldiers to do all the work while they took a break.  See December 2008 Statement in Support of Claim.  After a month, the Veteran spoke to the personnel department and was subsequently transferred to Darmstadt, Germany to work as a medical supply clerk.  He stated that this incident resulted in excessive stress.  Recent VA treatment records reflect that the Veteran also reported this incident to his VA physicians.

The Veteran's personnel records reflect a transfer from the 97th General Hospital to the 4th General Dispensary in April 1971.  However, there are no additional personnel records to support the Veteran's claimed stressor, and service treatment records do not reflect any complaints of stress during service.  The Board also notes that the Veteran's alleged stressor is anecdotal in nature and unlikely to be objectively verified.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.")

In addition, the Board notes that the evidence of record does not reflect a competent medical diagnosis of PTSD.  VA treatment records reflect diagnoses of schizoaffective disorder, depressive disorder, and anxiety disorder.  The Veteran underwent a VA examination in May 2005, and was diagnosed with depressive disorder.  An additional June 2008 VA examination and a May 2010 letter from the Veteran's treating physician both included a diagnosis of schizoaffective disorder.  However, there is no documented diagnosis of PTSD.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render a diagnosis of PTSD.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his current symptoms are the result of exposure to a stressor in service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his skin disorders and in-service chemical exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between this claimed disorder and the Veteran's period of service.

As the Veteran does not have a verified stressor or competent diagnosis of PTSD, service connection for PTSD is not warranted.



ORDER

Service connection for PTSD is denied.


REMAND

With respect to the remaining claims on appeal, the Board finds that additional development is necessary.

38 U.S.C.A. § 1151 Claims

The record reflects that the Veteran was diagnosed and treated for nasal t-cell lymphoma starting in April 1997.  He underwent 3 cycles of cyclophosphamide (CHOP) therapy, as well as 32 days of radiation treatment, through VA.  He contends that these procedures resulted in his currently diagnosed hypopituitarism, hearing loss, tinnitus, acquired psychiatric disorder, and claimed secondary disabilities.

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, the veteran's representative's informed consent.

First, the Board notes that many of the Veteran's VA treatment records have been obtained.  However, records specifically documenting the Veteran's CHOP and radiation treatments in 1997 are not in the claims file.  These records would be highly probative in addressing the question of whether the proximate cause of the Veteran's claimed conditions was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, as well as determining whether the Veteran gave informed consent.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board notes the existence of outstanding VA treatment records and that VA has a duty to assist the Veteran to attempt to obtain these records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  The RO/AMC should then review these VA treatment records, and conduct further development that may be warranted based on that review and any additional evidence submitted by the Veteran, to include a VA examination or opinion addressing whether his diagnosed hypopituitarism was caused by an instance of fault on the part of VA, or whether it was due to an event not reasonably foreseeable.

Second, the Board notes that the Veteran initially claimed only direct service connection for his bilateral hearing loss and tinnitus.  However, in a June 2008 statement, he also asserted that his hearing loss and tinnitus were aggravated by the radiation treatment he received from VA.  The RO obtained a June 2008 VA opinion addressing that issue and adjudicated it in the April 2010 SOC.  As a result, the Veteran was not provided with specific notice as to how to substantiate his claim that VA treatment aggravated his hearing loss and tinnitus.  On remand, the Veteran should be provided with such notice and given the opportunity to submit evidence in support of his claim.  The RO/AMC should also review the VA treatment records identified above, and conduct further development that may be warranted based on a review of those records and any additional evidence submitted by the Veteran.

Similarly, the Veteran initially claimed that an acquired psychiatric disorder was secondary to the hypopituitarism allegedly incurred as a result of VA treatment.  However, in his June 2008 statement, the Veteran asserted that his psychiatric disorder was a direct result of the radiation treatment he received.  The RO scheduled the Veteran for a VA examination in June 2008.  The claims file was not available for review by the examiner.  Nonetheless, he concluded that the Veteran's diagnosed schizoaffective disorder would not have become active without the radiation damage.  However, the examiner did not opine as to whether the disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or whether it was due to an event not reasonably foreseeable.  Therefore, on remand, the RO/AMC should also obtain a supplemental opinion from the June 2008 VA psychiatric examiner.   The claims file, including the additional VA treatment records identified above, should be made available to the examiner.  He should then opine as to whether the Veteran's schizoaffective disorder was caused by an instance of fault on the part of VA, or whether it was due to an event not reasonably foreseeable.

The issues of entitlement to service connection for hypertension, brain damage, impotence, an endocrine system disorder, and water retention, are inextricably intertwined with the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for hypopituitarism.  Therefore, those issues are deferred pending development of the hypopituitarism claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).


Service Connection for an Acquired Psychiatric Disorder

As noted earlier, the Veteran's claim for service connection for PTSD is broadly interpreted to include any diagnosed psychiatric disorders.  As the claim is being remanded back to the June 2008 VA psychiatric examiner, he should offer an opinion as to whether the Veteran has an acquired psychiatric disorder, to include schizoaffective disorder, that was at least as likely as not incurred in, or is otherwise related to service.

Hearing Loss and Tinnitus

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

Section 3.385 of title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran's service treatment records include audiological evaluations.  The Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The Veteran underwent an induction examination in January 1970.  Audiological findings were noted to have been recorded using the ASA standards.  Puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
-5 (5)
-5 (5)
NR
30 (35)
LEFT
15 (30)
5 (15)
-5 (5)
NR
25 (30)

During the Veteran's May 1972 separation examination, puretone thresholds, in 

decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
15
NR
35
LEFT
0
-5
-5
NR
45

The Veteran was afforded a VA audiological examination in February 2008.  The examiner diagnosed bilateral hearing loss, but initially did not have access to the claims file.  However, after it was made available, the examiner noted that at the time of his induction, the Veteran had normal hearing in the left ear up through 4000 Hz, and mild hearing loss at 4000 Hz in the right ear.  At discharge, he had a moderate 4000 Hz loss in the left ear, and a mild 4000 Hz loss in the right ear.  She concluded that while the Veteran had slight hearing loss in one ear upon entering service, this hearing loss worsened during his tour, based on the findings at discharge.  Therefore, it was at least as likely as not that hearing loss was incurred in the left ear, or aggravated bilaterally, during service.  

Unfortunately, this opinion is not adequate.  The examiner stated that the Veteran had hearing loss in one ear at induction.  However, as noted above, the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  In this case, there is some bilateral hearing loss noted at 500 Hz and 4000 Hz at the time of induction.  Moreover, the examiner concluded that the Veteran's discharge examination indicated that his hearing had worsened during service.  While the Veteran's puretone thresholds did increase at 4000 Hz in the left ear and 2000 Hz in the right ear, other threshold levels stayed the same or showed improvement.  Therefore, on remand, a supplemental opinion should be obtained that accounts for the changes in all puretone threshold levels between the Veteran's January 1970 induction examination and his May 1972 separation examination in determining whether the Veteran's preexisting hearing loss was aggravated during service beyond its normal progression.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a VCAA notice letter which satisfies all VCAA notice obligations, in accordance with 38 U.S.C.A. § 5103 and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss and tinnitus.

2.  The RO/AMC should obtain all treatment records from the Hines VA Medical Center for the period of April 1997 through December 1997.  Any nursing records, hospital records, and consent forms should also be obtained.

3.  After obtaining the additional medical records requested in numbered paragraph two (2) above, the RO/AMC should refer the case to an appropriate VA examiner for a medical opinion to address the nature and etiology of hypopituitarism sustained as a result of VA treatment in relation to the Veteran's claim for benefits under 38 U.S.C.A. § 1151.  The claims folder and a copy of this remand must be made available to the examiner for review prior to examination. The examiner must address the following:

(a) Is it at least as likely as not that the Veteran's currently diagnosed hypopituitarism is the result of the Veteran's 1997 CHOP and/or radiation therapy;

(b) If the Veteran's hypopituitarism is a result of VA treatment, is it at least as likely as not that such was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment;

(c) If such additional disability was sustained as a result of the 1997 CHOP and/or radiation therapy, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; and

(d) Was the proximate cause of hypopituitarism due to an event not reasonably foreseeable.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the June 2008 VA psychiatric examination in this case.  Upon review, he should provide a supplemental opinion as to the following:  

(a) Is it at least as likely as not that the Veteran's schizoaffective disorder was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the 1997 CHOP and/or radiation therapy;

(c) If such additional disability was sustained as a result of the 1997 CHOP and/or radiation therapy, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; 

(d) Was the proximate cause of the Veteran's schizoaffective disorder due to an event not reasonably foreseeable; and

(e) Was the Veteran's schizoaffective disorder or other acquired psychiatric disorder incurred in or otherwise directly related to military service.

If the VA examiner is not available, the Veteran should be scheduled for another examination, and the examiner should comply with the above instructions.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the February 2008 VA audiological examination in this case.  Upon review, she should provide an opinion as to whether it is at least as likely as not that currently diagnosed tinnitus was incurred in or otherwise related to  service.  She should also provide an opinion as to whether it is at least as likely as not that the Veteran's preexisting hearing loss was aggravated during service beyond its normal progression.  The examiner should review the entire record and provide a complete rationale for all opinions offered.  

If the VA examiner is not available, the Veteran should be scheduled for another examination to provide opinion as to whether it is at least as likely as not that currently diagnosed tinnitus was incurred in or otherwise related to  service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's preexisting hearing loss was aggravated during service beyond its normal progression.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

7.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, if an examination is performed, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

8.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claims, based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


